SCHEB, Acting Chief Judge.
The state charged James Mrozowski by information with attempted second degree murder. He entered a plea of nolo conten-dere to the lesser included offense of aggravated battery. He was adjudicated guilty of that offense, and on March 11, 1983, the court sentenced him to ten-years imprisonment. The court retained jurisdiction over one-half of his sentence, pursuant to section 947.16(3) Florida Statutes (Supp. 1982).
Mrozowski contends that in accepting his plea the trial court erred in failing to inform him that it could retain jurisdiction over one-half of any sentence imposed. He is correct. State v. Green, 421 So.2d 508 (Fla.1982); Brown v. State, 434 So.2d 21 (Fla. 2d DCA 1983); Fairweather v. State, 432 So.2d 688 (Fla. 2d DCA 1983).
Accordingly, we reverse and remand to the trial court. On remand the court must either strike that portion of the judgment and sentence retaining jurisdiction over one-half of Mrozowski’s sentence or allow him to withdraw his plea.
SCHOONOVER and LEHAN, JJ., concur.